DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the memory/physical controller/behavior controller/processor “configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims recite:
creating a plurality of matrices representing individual weight measurements
creating a current matrix using detected information
comparing the current matrix with the plurality of matrices
These terms are never used in the specification outside of the claims and therefore it is not clear how these matrices are created and/or compared with each other. The lack of explanation raises doubt as to possession of the claimed invention at the time of filing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oates, Tim, Matthew D. Schmill, and Paul R. Cohen. "A method for clustering the experiences of a mobile robot that accords with human judgments." in view of  Dörfler, Florian, and Bruce Francis. "Formation control of autonomous robots based on cooperative behavior."
	Regarding claim 1, Oates teaches “an autonomous actor apparatus, the apparatus comprising: a sensor configured to detect information about the autonomous actor apparatus and an environment in which the autonomous actor apparatus is operating” (Oates Introduction “Individual time series are obtained by recording the output of a subset of an agent’s sensors.  We call these time series experiences. An example of a sensor subset on the Pioneer-1 robot is its array of seven sonars.”  The time series/experiences are the detected information.  The agent is the actor.  The environment is where the experiences are detected from.)
“a memory configured to store detected information” (Oates’ Introductions says the experiences are “recorded”, that means there is memory configured to store the experiences.)
“a physical controller configured to maintain a physical attribute of the autonomous actor apparatus the physical attribute associated with a physical interaction of the apparatus with the environment” (Oates clustering “if the robot runs into a large immovable object, such as a wall, the bump sensors go high and the wheel velocities abruptly drop to zero. If it bumps into a trash can, which is large but movable, the bump sensors go high and the wheel velocities remain constant. If it comes across an object that can be grasped, the break beam goes high when the object enters the gripper and there is no change in wheel velocity.”  The controller that reacts to the bump sensor is a physical controller.)
“a behavior controller configured to maintain a behavior attribute of the autonomous actor apparatus” (Oates clustering “if the robot runs into a large immovable object, such as a wall, the bump sensors go high and the wheel velocities abruptly drop to zero. If it bumps into a trash can, which is large but movable, the bump sensors go high and the wheel velocities remain constant. If it comes across an object that can be grasped, the break beam goes high when the object enters the gripper and there is no change in wheel velocity.”  The controller that reacts to the break beam signal is a behavior cotroller.)
“a processor configured to: select a subset of the detected information based at least in part on a control sequence for the autonomous actor apparatus, wherein the control sequence includes a first portion controlling a physical attribute of the autonomous actor apparatus and a second portion of controlling a behavioral attribute of the autonomous actor apparatus” (Oates clustering experiences “Given two experiences, E1 and E2 (more generally, two continuous multivariate time series), DTW finds the warping of the time dimension in E1 that minimizes the difference between the two experiences.”  E1 and E2 are the subset of detected information.  E1 and E2 are collected in response to a “particular action”, see Oates intro.  This particular action is the control sequence.  Oates clustering “For example, if the robot runs into a large immovable object, such as a wall, the bump sensors go high and the wheel velocities abruptly drop to zero.”  The bump is the physical attribute and the wheel deceleration is the behavior attribute.  The control sequences are what cause the experience to be recorded which leads E1 and E2 to be selected, E1 and E2 are the subset.)
“generate weighted measurements for the subset of the detected information, wherein a weight for a measurement is identified using the control sequence” (Oates weights the measurements by warping time (multiplying time by a weight) to find the similarity between two control experiences E1 and E2, see fig 2.  How much the time is warped is determined by the control sequence because the control sequence is the action that triggers the measuring of E1 and E2, and the time is warped to “minimizes the area between E10 and E2…”, see Oates clustering.)
	Oates however does not explicitly teach the remaining limitations. Dorfler however teaches “create a plurality of matrices representing individual weighted measurements, wherein each row in a matrix is associated with a time the detected information was collected, wherein a number of rows included in a matrix is determined based on a control sequence for said apparatus” (Dofler abstract “A distributed control law based on potential functions is derived from a directed sensor graph and relies on the graph matrices only. By methods of inverse optimality a certain class of sensor graphs is identified that is related to a cooperative behavior among the robots” wherein construction of a matrix would include a number of rows included); 
“create a current matrix using detected information detected by the sensor after the plurality of matrices are generated” (pg. 2 §C ¶2 “The topology of information exchange between the robots is expressed in the sensor graph G, a directed graph with n nodes and m edges. Node i of the graph G corresponds to robot i, and a directed edge from robot i to robot j ∈ Ni means that robot i can sense robot j via its onboard camera.”)
“compare the current matrix with the plurality of matrices using the control sequence to identify a matrix included in the plurality of matrices corresponding to the current event matrix” (previous citation, “thus robot i can sense the relative distance and direction of robot j in a global reference frame (due to the compass). If we consider the concatenated vector e = (e1,...,em) ∈ R 2m and the incidence matrix H of the graph G, then the links are obtained by e = Hz ˆ . Thus the sensor graph G and the positions z define the framework (G, z) with the links e in ImHˆ . Suppose the robots should now perform certain tasks in a distributed way. In such a distributed control approach the control input ui of robot i depends exclusively on local sensory information, which are the links ek = zj − zi with j ∈ Ni . That is to say, ui = ui (ek), where k is an outgoing edge of node i.”)-2-Application No.: 16/667561 Filing Date: October 29, 2019
“adjust at least one of the behavior controller or the physical controller using the matrix included in the plurality of matrices corresponding to the current event” (abstract “Cooperative graphs admit a local stability result of the target formation together with a guaranteed region of attraction, that depends on the rigidity properties of the formation”)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teachings of Oates with that of Dorfler since “This cooperative behavior combined with the infinitesimal rigidity of the target formation then directly paves the way for our stability analysis. Compared to [4], which has an infinitesimal result, we pursue a Lyapunov-type analysis in the space of inter-agent distances leading to an exponential stability result with a guaranteed region of attraction” Dorfler pg. 1 right col. ¶1. This shows that by using the techniques as shown, one has better autonomous agents which are able to carry out their goals in a more optimal way.
Regarding claim 2, the Oates and Dorfler references have been addressed above. Both further teach “wherein the processor is further configured to receive information about a second autonomous actor apparatus and an environment in which the second autonomous actor apparatus is operating, wherein the subset of detected information is further selected from the information received from the second autonomous actor apparatus based at least in part on the control sequence” (previous citations, the amount of robots/actors are not limited to a singular one)  
Regarding claim 3, the Oates and Dorfler references have been addressed above. Oates further teaches “wherein the control sequence includes a portion identifying which autonomous actors to select information from and a quantity of information to select from the identified autonomous actors, wherein the second autonomous actor is identified base at least in part on the portion of the control sequence” (Oates pg. 3 left col. last ¶ “Finally, for each cluster we select a prototype. Two methods commonly used are to choose the cluster member that minimizes the distance to all other members of the cluster, or to simply average the members of the cluster.”)  
Regarding claim 4, the Oates and Dorfler references have been addressed above. Dorfler further teaches “wherein the physical controller comprises at least one of a wheel, an engine, a motor, a hydraulic cylinder, a pneumatic cylinder, a tread, a power source, a wing, a rotor, and a propeller; and wherein the sensor comprises at least one of a camera, a clock, an antenna, an accelerometer, a gravimeter, a radiometer, a barometer, a thermometer, a microphone, an infrared detector, a chemical sensor, a gyroscope, a photodetector, SONAR, and RADAR” (Dorfler abstract “This paper considers the formation control problem for autonomous robots, where the target formation is specified as a minimally rigid formation.”)  
Regarding claim 5, the Oates and Dorfler references have been addressed above. Oates further teaches “wherein adjusting the physical controller comprises adjusting at least one of: a height, a width, a weight, a total surface area, a speed, an armor thickness, an engine output, a battery life, color, and a property indicating how the autonomous actor apparatus interacts with the environment” (Oates pg. 2 left col. ¶1 “If it comes across an object that can be grasped, the break beam goes high when the object enters the gripper and there is no change in wheel velocity. As observers of the robot’s actions, we can label and categorize its experiences. Our goal is to provide mechanisms that will allow the robot to perform that task by itself.”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/            Primary Examiner, Art Unit 2124